Citation Nr: 1827862	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating higher than 10 percent for glaucoma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to August 1984 and in the Marine Corps from August 1985 to September 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, in support of this claim, the Veteran presented sworn testimony during a video conference hearing before the undersigned judge.  A transcript of the hearing is of record.  

The Veteran's June 2011 notice of disagreement (NOD) also took issue with the RO's January 2011 denial of his additional claim for service connection for 
age-related macular degeneration.  However, he subsequently indicated in his substantive appeal (on VA Form 9) that he was not perfecting the appeal regarding this additional claim - only instead requesting a higher rating for his glaucoma.  Although the issue mistakenly was listed on a subsequent supplemental statement of the case (SSOC), the Veteran clarified at the outset of his hearing that he did not wish to pursue this other claim.  Thus, the issue of entitlement to service connection for age-related macular degeneration is not before the Board and, consequently, will not be further addressed.

The claim for a higher rating for the glaucoma requires further development, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the claim for a higher rating for the glaucoma, this additional development is necessary to ensure there is a complete record on which to decide this claim.
During his January 2016 hearing, the Veteran testified that his eye symptoms had worsened since his most recent VA examination in March 2015, so the year prior.  He indicated that he would be receiving visual-field testing during an upcoming VA appointment.  The Board consequently held the record open for 60 days to allow him time to submit the results of that testing.  The Veteran submitted March 2016 visual field test results.  Unfortunately, these results do not address his visual acuity, at least to the extent required to properly assess the severity of his service-connected disability in relation to the applicable rating criteria.  Without visual acuity results, the Board cannot determine whether a higher evaluation is warranted under the criteria for rating Impairment of Central Visual Acuity.  This claim therefore must be remanded for a VA compensation examination providing this necessary additional information.

While the case is at the AOJ, the Board also will take this opportunity to obtain all more recent VA or other treatment records pertinent to this disability.

Accordingly, this claim is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA and/or other (private, etc.) treatment records.  All attempts to obtain these additional records must be documented in the claims file and the Veteran appropriately notified if unable to obtain identified records.  

2.  After receiving all additional records, schedule the Veteran for a VA compensation examination reassessing the severity of his service-connected bilateral eye disability (specifically, his glaucoma).  The claims folder and a compete copy of this remand must be made available to the examiner for review in connection with the examination.

The examiner should describe all symptomatology due to the Veteran's service-connected bilateral eye disability.  All necessary testing, including both central visual acuity and visual field testing, must be performed.  

The examiner should also attempt, to the extent feasible, to differentiate between symptoms related to the Veteran's service-connected glaucoma from any symptoms he may be experiencing, instead, owing to his other eye disabilities that are not service connected - especially his age-related macular degeneration.  If the examiner is unable to determine this, he or she should so state but also provide explanation.

Indeed, explanatory rationale for all requested opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide explanation of why this is so. In so doing, the examiner shall clarify whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s) or whatever reason he/she cannot respond - including, as an example, if there are multiple possible etiologies and none is more prevalent than another.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, or is not granted to the Veteran's satisfaction, provide him a supplemental statement of the case (SSOC) and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

